Exhibit 10.4
LOCK-UP AGREEMENT
 Collexis [logo1.jpg]

 

   
Collexis US, Inc
   
1201 Main Street, Suite 980
   
Columbia, SC 29201
June 30, 2008
 
USA
     
Mr. Henk Buurman, Individually
 
(803) 727-1113 Main
Woubrugge XP (The Netherlands)
 
(803) 727- 1118 Fax
Virulystraat 6 (2481 PT)
       
www.collexis.com
V.D.B. Pacific B.V.
   
%Mr. Henk Buurman , CEO
   
Woubrugge XP (The Netherlands)
   
Virulystraat 6 (2481 PT)
   


Dear Mr. Buurman:


As an inducement to Collexis Holdings, Inc. (“CHI”) and Collexis B.V. (“BV,”
together with CHI, “Collexis”) to enter into that certain Separation and
Settlement Agreement entered into of even date herewith with you in your
individual capacity (“Buurman” or “you”) and V.D.B. Pacific B.V. (the “Buurman
Company”), you, for and on behalf of yourself individually and the Buurman
Company, and Buurman Company (a) hereby represent and warrant that you own all
of the issued and outstanding shares of and have the authority to act for and on
behalf of the Buurman Company; Buurman Company has the authority to execute,
deliver and perform under this Lock Up Agreement; and all of the Collexis
Securities (as defined below) are owned by the Buurman Company; and (b) agree,
that from the date hereof until close of business on the 30th day of June 2009
(such period being the “Restricted Period”), neither you nor the Buurman
Company, will sell, offer, pledge, contract to sell, grant any option for the
sale of, hypothecate, transfer or otherwise dispose of any of the Collexis
Shares (as defined below)(whether in whole or in part) beneficially owned by or
issuable to the Buurman Company, including, without limitation, the Option
Shares (as may be issued pursuant to the terms of and as such phrase is defined
under that certain certain agreement entitled “Collexis Option Agreement Model,”
dated as of the 4th day of April 2007, which agreement has been assumed by CHI
(the “Stock Option Agreement”)) or any securities of CHI issued in exchange
therefor (collectively, the “Collexis Securities”). Notwithstanding the
foregoing and any provision of the Stock Option Agreement to the contrary,
Buurman Company may sell in any one calendar month following the date hereof not
more than 75,000 Option Shares purchased pursuant to any exercise of the Option
(as such term is defined in the Stock Option Agreement); provided, however, that
any such purchase and sale shall otherwise be in compliance with the Stock
Option Agreement.


CHI hereby agrees to notify its transfer agent of the provisions of this Lock-Up
Agreement. Each of the undersigned unconditionally acknowledges and agrees that
CHI will be permitted to require that its transfer agent place a stop transfer
instruction on all of the Collexis Securities beneficially owned by the
undersigned and that a restrictive legend be placed upon the certificate or
certificates representing such Collexis Securities, in each case reflecting this
Lock-Up Agreement.
 
Collexis [logo2.jpg]


--------------------------------------------------------------------------------



This Lock-Up Agreement and the rights of the parties hereunder shall be
exclusively governed by and construed in accordance with the laws of the State
of South Carolina. Each Party hereto agrees that it will not bring any suit,
action, or other proceeding to enforce the provisions of this Agreement in any
court other than the state court situated in Richland County, South Carolina,
USA, or if such court does not have jurisdiction with respect to such
proceeding, the federal court sitting in or nearest to Columbia, South Carolina,
USA. Each Party hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of any such state or federal court over any such proceeding and
agrees that it will not attempt to deny or defeat personal jurisdiction by
motion or other request for leave from any such court. Each Party irrevocably
and unconditionally waives any objection to the laying of venue of any such
suit, action or proceeding brought in any such court and any claim that any such
suit, action, proceeding has been brought in an inconvenient forum.


This Lock-Up Agreement may be duly executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Signature
pages from separate identical counterparts may be combined with the same effect
as if the parties signing such signature page had signed the same counterpart.
This Lock-Up Agreement may be modified or waived only by a separate writing
signed by each of the parties hereto expressly so modifying or waiving such
agreement.


Agreed as of July 31st, 2008
Very truly yours,
     
Collexis Holdings, Inc.
     
By:
/s/ William D. Kirkland          
William D. Kirkland
   
President & CEO



THE COLLEXIS SHARES:


Number of shares of Common Stock owned: 1,865,200
Certificate Number: 131
Shares Registered in the Name of: V.D.B. Pacific B.V.


ACKNOWLEDGED AND AGREED:


Buurman


/s/ Henk Buurman
Mr. Henk Buurman, Individually



V. D. B. Pacific B.V.


By:
/s/ Henk Buurman 
 
Mr. Henk Buurman
 
Sole Authorized Officer

 
Collexis [logo2.jpg]

2

--------------------------------------------------------------------------------


 